Citation Nr: 0113883	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-05 244	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 9, 1986 decision of the Board of Veterans' 
Appeals denying restoration of service connection for 
bilateral hearing loss should be revised or reversed on the 
grounds of clear and unmistakable error.

2.  Whether a July 9, 1986 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
tinnitus should be revised or reversed on the grounds of 
clear and unmistakable error.

(The issues of entitlement to an increased rating for 
tinnitus, noncompensable prior to June 10, 199 and currently 
evaluated as 10 percent, and whether new and material 
evidence has been received to reopen claims for service 
connection for bilateral hearing loss and a heart disability, 
are the subject of a separate decision of the Board issued 
this date.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1972 to January 1974.

2.  A July 1986 decision of the Board of Veterans' Appeals 
(Board) denying restoration of service connection for 
bilateral hearing loss was consistent with the law and the 
evidence then of record.

3.  The veteran has made no allegations as to any specific 
error of fact or law in the Board's July 1986 denial of 
service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The July 9, 1986 decision of the Board denying 
restoration of service connection for bilateral hearing loss 
was not clearly and unmistakably erroneous (CUE).  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. § 3.105 
(2000).

2.  The veteran's allegation of clear and unmistakable error 
in the July 9, 1986 Board decision denying service 
connection for tinnitus fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds 
of clear and unmistakable error, and the veteran's motion is 
dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1403, 20.1404 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  CUE - Severance of Bilateral Hearing Loss

The veteran claims that there was clear and unmistakable 
error in the Board's July 9, 1986 decision denying 
restoration of service connection for bilateral hearing 
loss.  The veteran maintains that the service medical 
records state that he experienced hearing loss during 
service and that the July 9, 1986 Board decision was clearly 
erroneous for stating that the veteran did not have hearing 
loss during service.

The December 1971 service entrance examination revealed that 
the veteran had auditory thresholds of 10, 10, 20, and 20 
decibels in the right ear and auditory thresholds of 20, 10, 
10, and 15 decibels in the left ear at the respective 
frequencies of 500, 1000, 2000, and 4000 Hertz.  
Audiological testing performed for separation from service 
on November 20, 1973 revealed that the veteran had auditory 
thresholds of 10, 0, 0, and 10 decibels in the right ear and 
auditory thresholds of 10, 0, 0, and 25 decibels in the left 
ear at the respective frequencies of 500, 1000, 2000, and 
4000 Hertz.  The veteran's hearing acuity was again tested 
prior to discharge from service on November 28, 1973.  The 
November 28, 1973 audiogram revealed that the veteran had 
auditory thresholds of 5, 0, 5, 20, and 40 decibels in the 
left ear and auditory thresholds of 0, 5, 0, 20, and 50 
decibels in the right ear at the respective frequencies of 
500, 1000, 2000, 4000, and 8000 Hertz.  The audiologist 
noted that the veteran had bilateral high frequency hearing 
loss at 8000 Hertz.

On VA examination in May 1978 the veteran had air conduction 
auditory thresholds of 0, 5, 0, 0, 20, and 20 decibels in the 
right ear and auditory thresholds of 0, 0, 0, -5, 30, and 40 
decibels in the left ear at the respective frequencies of 
250, 500, 1000, 2000, 4000, and 8000 Hertz.  The examiner 
noted that the findings were essentially normal, with mild 
loss at the high frequencies in the left ear, which might be 
a noise induced loss.


A June 1978 private audiogram revealed auditory thresholds of 
5, 5, 5, 0, 15, and 40 decibels in the right ear and auditory 
thresholds of 5, 0, 0, 0, 40, and 60 decibels in the left ear 
at the respective frequencies of 250, 500, 1000, 2000, 4000, 
and 6000 Hertz.

On VA examination in July 1984 the veteran had auditory 
thresholds of 5, 5, 0, 0, 0, 25, 70, and 60 decibels in the 
right ear and auditory thresholds of 5, 5, 0, 5, 0, 55, 60, 
and 40 decibels in the left ear at the respective frequencies 
of 250, 500, 1000, 1500, 2000, 4000, 6000, and 8000 Hertz.  

A November 1984 private audiogram revealed auditory 
thresholds of 5, 10, 0, 0, 25, and 55 decibels in the right 
ear and auditory thresholds of 5, 5, 0, 0, 55, and 55 
decibels in the left ear at the respective frequencies of 
250, 500, 1000, 2000, 4000, and 6000 Hertz.  In a November 
1984 letter, the private audiologist stated that the veteran 
had been shown to have a high tone hearing loss in both ears 
that had persisted since the audiologist first obtained an 
audiogram in 1978.  

The veteran testified before a hearing officer at the RO in 
November 1985.  He attributed hearing loss to his exposure to 
gunfire, without hearing protection, during service.  He 
stated that he could not wear earplugs while driving a tank 
and that he had been subjected to frequent acoustic trauma 
while in the tank.

In a November 1977 rating action the veteran was granted 
service connection and a noncompensable rating for bilateral 
hearing loss, effective from August 1977.  In a September 
1984 rating action the RO proposed severing service 
connection for bilateral hearing loss.  By rating action in 
February 1985 the RO severed service connection for bilateral 
hearing loss.  The RO noted that abnormal hearing loss as 
defined by VA was not shown during the veteran's service.  

In its July 9, 1986 decision, the Board upheld the RO's 
decision severing service connection for bilateral hearing 
loss.  The Board stated that the veteran was not shown to 
have hearing loss disability as defined by VA until more than 
four years after discharge from service.  The Board held that 
since the veteran did not have 

hearing loss as defined by VA while in service, or within a 
year of discharge from service, severance of service 
connection for bilateral hearing loss disability was proper.  

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
According to the regulations, clear and unmistakable error is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  Generally, clear and unmistakable error is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Ibid.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. § 
20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).


As noted above, the veteran claims that the denial of 
restoration of service connection for bilateral hearing loss 
in the July 1986 Board decision was clearly and unmistakably 
erroneous because the service medical records actually showed 
that he had hearing loss in service.  

At the time of the July 9, 1986 Board decision, hearing was 
considered to be within normal limits when the speech 
reception threshold was less than 26 decibels and the 
discrimination score was higher than 92 percent, and when the 
pure tone thresholds in the 250-500-1000-2000-4000 Hertz 
range were all less than 40 decibels, with at least four of 
the frequencies being 25 decibels or less.  See VBA's 
Adjudication Procedure Manual, M21-1, Change 415, para 50.11 
(January 3, 1986).  

In this case, the veteran has failed to provide a basis to 
conclude that the July 1986 Board decision not to restore 
service connection for hearing loss constituted CUE.  While 
the veteran was noted to have hearing loss at 8000 Hertz 
during service, he did not meet the criteria for hearing loss 
as defined by VA in 1986.  The audiological examination 
reports during service did not show that the veteran had 
auditory thresholds of at least 40 decibels at any measured 
frequency between 250 and 4000 Hertz in either ear.  Those 
examinations also did not show the veteran to have auditory 
thresholds of 26 decibels or more in four or more of the 
measured frequencies in either ear.  Left ear hearing loss as 
defined by VA was not shown until the June 1978 private 
audiogram which revealed an auditory threshold of 40 decibels 
at 4000 Hertz.  The veteran was not shown to have hearing 
loss as defined by VA in 1986 until more than four years 
after service.  None of the medical evidence of record in 
July 1986 showed the veteran to have right ear hearing loss 
as defined by VA.  Not only was hearing loss not shown until 
June 1978, but also the examiners that documented the left 
ear hearing loss did not attribute that loss to the veteran's 
service.  As noted above, under 38 C.F.R. § 20.1403(d)(3), a 
disagreement as to how the facts were weighed or evaluated 
does not provide a basis to find clear and unmistakable 
error.  The veteran has not shown that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory and regulatory provisions extant at the 
time were incorrectly applied in the July 1986 Board decision 
which denied entitlement to restoration of service connection 
for 

bilateral hearing loss.  Since the July 1986 decision of the 
Board was supported by the facts and the law, there was not 
clear and unmistakable error in the Board's decision denying 
restoration of service connection for bilateral hearing loss.

II.  CUE - Service Connection for Tinnitus

The veteran has claimed that there was CUE in the July 9, 
1986 Board decision denying service connection for tinnitus.  
However, the veteran has made no specific allegations as to 
why the July 1986 Board decision was clearly and unmistakably 
erroneous for denying his claim for service connection for 
tinnitus.

A motion for clear and unmistakable error in a Board decision 
must satisfy specific pleading requirements, and if it does 
not, the motion must be denied.  38 C.F.R. § 20.1404(b).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Ibid.  

In a recent decision, Disabled American Veterans v. Gober, 
234 F.3d 682, 699 (Fed. Cir. 2000), The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that the last sentence of 38 C.F.R. § 20.1404(b) in 
conjunction with 38 C.F.R. § 20.1409(c) was invalid in the 
light of 38 U.S.C. § 7111(e).  The last sentence of 38 C.F.R. 
§ 20.1404(b) provides that motions of CUE which fail to set 
forth the specific allegations required shall be denied.  The 
regulation, 38 C.F.R. § 20.1409(c), provides that once a 
final decision on a CUE motion has been made relating to a 
prior Board decision on an issue, that prior Board decision 
on that issue is no longer subject to revision on the grounds 
of CUE.  The Federal Circuit noted that if an issue was 
denied because the motion did not comply with the pleading 
requirements of Rule 1404(b) the Board could never decide a 
particular CUE claim "on the merits," as required by 38 
U.S.C. § 7111(e), not because the claimant failed to 
establish, substantively, the CUE claim, but, rather, because 
of pleading defects in the motion in which the claim was 
first advanced.  However, the Board notes that if the 
veteran's motion is dismissed the veteran is not prevented 
from raising a future CUE claim on the merits and 38 U.S.C. 
§ 7111(e) is not violated.

As noted above, the veteran has put forth no theory as to why 
the July 9, 1986 decision denying service connection for 
tinnitus was erroneous.  Accordingly, the Board finds that 
the veteran has failed to allege specific errors of fact and 
law and failed to set forth why the result would have been 
manifestly different but for the alleged error.  The 
veteran's motion for clear and unmistakable error in the July 
1986 Board decision denying service connection for tinnitus 
is dismissed.  



ORDER

The motion alleging clear and unmistakable error in a July 9, 
1986 Board decision denying entitlement to restoration of 
service connection for bilateral hearing loss is denied.

The motion alleging clear and unmistakable error in a July 9, 
1986 Board decision denying entitlement to service connection 
for tinnitus is dismissed without prejudice to refiling.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2000).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



